Case 1:20-cv-02202-JPH-MPB Document 1-1 Filed 08/21/20 Page 1 of 2 PagelD #: 7

 

 

 

 

a
i (https://inbiz.in.gov)
wal
Business Details Print Entity Details
Business ¢¢1 GROUP, LLC Business ID: 201702161181225
Name:
. _ Domestic Limited Business -
Entity Type: Liability Company Status: Active
Creation Date: 02/16/2017 Inactive Date:
Principal 1251 N. Eddy St., Suite stration
Office 201, South Bend, IN, P Date: Perpetual
Address: 46617, USA ,
Jurisdiction of BUSIAEES
-__. Indiana Entity Report 02/28/2021
Formation:
Due Date:
Years Due:
Principal Information
Seo
Title Name Address
President Benjamin Norris 1251 N. Eddy St, Suite 201, South Bend, IN, 46617, USA

 

Page 1 of 1, records 1 to 1 of 1

Registered Agent Information
Type: Business Commercial Registered Agent
Name: € T CORPORATION SYSTEM
Address: 334 North Senate Avenue, Indianapolis, IN, 46204, USA

Back Filing History Name History Assumed Name History
Return to Search Certified Copies Request
EXHIBIT
B
5 A
INBiz: Your SneSBplsAPal YoORAP Buslkeld- MPB Document 1-1 UBS BE sob/it QovIBAGIR BuMess Sea A/a stieSA ssumeNam...

(https://inbiz.in.gov)

 

Assumed Name History

Business Details

Business Name: SSI GROUP, LLC Business ID: 201702161181225
Entity Type: Domest Hosted Habrity, Business Status: Active
Company
Creation Date: 02/16/2017 Inactive Date:

Principal Office 1251 N. Eddy St., Suite 201, South

Address: Bend, IN, 46617, USA Expiration Date: Perpetual

Jurisdiction of : Business Entity
j 2/28/2021
Formation: tnghante Report Due Date: vesenh
Years Due:

Assumed Name History Details

 

 

Filing Date Effective Date Filing Number Name Status
02/16/2017 02/16/2017 0007519722 RECEIVE Active
01/10/2018 01/10/2018 0007802647 RECEIVE REVENUE RECOVERY Active

 

Page 1 of 1, records 1 to 2 of 2

Back Return to Search

1 of 1 8/20/2020, 4:53 PM
